Citation Nr: 0718462	
Decision Date: 06/20/07    Archive Date: 06/29/07

DOCKET NO.  05-19 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for Crohn's 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from December 1969 to 
September 1972, and from June 1975 to July 1977.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  The veteran's claims file has been 
transferred to the RO in Phoenix, Arizona.  In September 2006 
the veteran testified during a Board hearing at the RO before 
the undersigned Veterans Law Judge; a transcript of that 
hearing is of record.

Subsequent to issuance of the statement of the case (SOC) in 
July 2006, the RO received and associated with the veteran's 
claims folder in August 2006, an undated report of VA aid and 
attendance examination.  The Board observes that the VA aid 
and attendance examination report simply shows findings 
related to painful joints and fibromyalgia, and, as such, the 
examination report is not pertinent to the issue on appeal, 
and a SSOC is not required.  38 C.F.R. § 19.31(b)(1).

The reopened claim of entitlement to service connection for 
Crohn's disease is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A November 1989 RO decision denied an application to 
reopen a claim of entitlement to service connection for 
Crohn's disease.

2.  Evidence received subsequent to the November 1989 RO 
decision, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the veteran's claim of service connection for 
Crohn's disease.


CONCLUSIONS OF LAW

1.  The November 1989 RO decision which denied an application 
to reopen a claim of service connection for Crohn's disease 
is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2005).

2.  Evidence received since the November 1989 RO decision is 
new and material, and the veteran's claim of service 
connection for Crohn's disease is reopened.  38 U.S.C.A. § 
5108 (West 2002 & Supp. 2005); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Because the decision below represents a grant of that portion 
of the claim that is being addressed, there is no need to 
further discuss the impact of the VCAA on this matter. 
Further assistance requirements relating to the matter being 
remanded will be addressed in the remand.

Analysis

The veteran's claim of service connection for Crohn's disease 
was denied by rating decisions dated in January 1985, April 
1986, May 1989, and November 1989, and by a Board decision 
dated in April 1989.  The November 1989 RO decision is final, 
and a claim which is the subject of a prior final decision 
may be reopened if new and material evidence is presented or 
secured.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  In 
February 2003 the veteran requested that his Crohn's disease 
claim be reopened.

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  When a veteran seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."

There has been a regulatory change with respect to new and 
material evidence which applies prospectively to all claims 
made on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  Because 
the veteran filed his claim in February 2003, the new version 
of the law is applicable in this case.  Under the revised 
regulation, "new" evidence is defined as evidence not 
previously submitted to agency decision-makers.

"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  When determining whether the 
claim should be reopened, the credibility of the newly 
submitted evidence is presumed.  Justus v. Principi, 3 Vet. 
App. 510 (1992).

The evidence of record at the time of the November 1989 
rating decision included the veteran's service medical 
records from both periods of his military service.  Service 
medical records from his second period of service indicate 
that the veteran complained of gastrointestinal problems.  

Medical records beginning in 1983 reflect diagnoses of 
Crohn's disease.  Of record were numerous VA and private 
treatment records reflecting treatment for Crohn's disease.

Also of record were letters from the veteran's private 
physician, S.F.D., M.D.  In a letter dated March 31, 1986, 
Dr. S.F.D. noted that he had reviewed the veteran's service 
medical records and essentially concluded that it was 
reasonable to assume that the veteran's inservice abdominal 
complaints could have been an early manifestation of Crohn's 
disease.

The April 1989 Board decision denied the veteran's claim on 
the basis that there was no continuity of gastrointestinal 
symptoms demonstrated during the years between 1977 (the 
veteran's discharge from service) and 1983 (the year Crohn's 
disease was diagnosed).  The April 1989 Board decision also 
observed that there was not enough evidence to relate post-
service reported Crohn's disease to gastrointestinal symptoms 
which were treated and resolved in active service.

The rating decision dated in November 1989 denied entitlement 
to service connection for Crohn's disease on the basis that 
no new or additional medical evidence had been submitted.

Subsequent to the November 1989 RO denial, evidence added to 
the record includes records reflecting treatment for Crohn's 
disease.  The records do not discuss a relationship between 
Crohn's disease and the veteran's military service.

In a statement received in May 2005, the veteran's former 
spouse stated that she met the veteran while he was stationed 
at Ft. Lewis and had married after his return from Korea in 
1977.  She stated that his unit had been sent to Alaska in 
1978 and that he developed symptoms of Crohn's disease at 
that time.  She also noted that the veteran had lost 40 
pounds in a 4-5 month period in 1978.  She further observed 
that the veteran continued to have problems with cramping, 
constipation, and bowel movements after his return home.  
Such problems were noted on several occasions in the 1980s.

At his September 2006 Board hearing, the veteran testified 
that he first noted symptoms of Crohn's disease in 1976 while 
serving in Korea.  He indicated that he had self-medicated 
for his Crohn's disease from 1977 to 1983.  

The Board notes that the veteran's claim has been previously 
finally denied, at least in part, on the basis that there was 
no medical evidence of continuity of gastrointestinal 
symptoms demonstrated during the years between 1977 (the 
veteran's discharge from service) and 1983 (the year Crohn's 
disease was diagnosed).  The May 2005 statement from the 
veteran's spouse, however, tends to show that the veteran had 
relatively constant gastrointestinal symptoms during the 
years from 1977 to 1983.  In this regard, the Board observes 
that a lack of contemporaneous medical evidence is not an 
absolute bar to the veteran's ability to prove his claim of 
entitlement to disability benefits based on competent lay 
evidence.  Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006).

Inasmuch as the veteran's former spouse's May 2005 statement 
pertains to an unestablished fact necessary to substantiate 
the claim, and is presumed credible for purposes of reopening 
the claim, it raises a reasonable possibility of 
substantiating the claim, is both new and material, and 
requires that the claim be reopened.


ORDER

The appeal to reopen a claim of entitlement to service 
connection for Crohn's disease is granted.


REMAND

The Board has determined that the May 2005 lay statement 
concerning continuity of symptoms of Crohn's disease is 
deemed credible for the purpose of reopening the veteran's 
claim.  Whether the veteran's Crohn's disease is related to 
service, however, is a medical question and requires medical 
expertise.  Under the circumstances of this case, the 
reopening of this claim triggers VA's duty to assist him by 
arranging for medical examination and opinion.  38 C.F.R. § 
3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is hereby REMANDED for the following:

1.  The veteran should be scheduled for 
the appropriate VA examination.  
Following examination of the veteran and 
review of the claims file, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that the 
veteran has Crohn's disease that is 
related to his military service.  The 
examiner must explain the rationale for 
all opinions given.

2.  The claim on appeal should again be 
adjudicated with consideration of any and 
all additional evidence.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the veteran 
should be furnished a Supplemental 
Statement of the Case, and be afforded a 
reasonable opportunity to respond, before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


